 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   LISA ANDERSON,                                    Case No. 18cv2137-JAH (WVG)
12                                    Plaintiff,
                                                       AMENDED ORDER GRANTING
13   v.                                                PLAINTIFF’S MOTION TO
                                                       PROCEED IN FORMA PAUPERIS
14   DOES 1-6; MARK HELD; GREGORY
                                                       (Doc No. 2)
     WILLIAMS,
15
                                   Defendants.
16
17
18
19                                     INTRODUCTION
20         Pending before this Court is Plaintiff’s motion to proceed in forma pauperis. Doc.
21   No. 2. For the reasons set forth below, the Court GRANTS Plaintiff’s motion to proceed
22   in forma pauperis.
23                                      BACKGROUND
24         On September 14, 2018, Plaintiff filed a complaint (“Complaint”) against Does 1-
25   6, Mark Held, and Gregory Williams. Doc. No. 1. On the same day, Plaintiff also filed
26   her motion to proceed in forma pauperis. Doc. No. 2.
27   //
28   //

                                                   1
                                                                             18cv2137-JAH (WVG)
 1                                             DISCUSSION
 2      I.         Legal Standard
 3            All parties instituting any civil action, suit, or proceeding in a district court of the
 4   United States, except an application for writ of habeas corpus, must pay a filing fee of
 5   $400. See 28 U.S.C. § 1914 (a). A court may authorize the commencement of a suit
 6   without prepayment of fees if the plaintiff submits an affidavit, including a statement of
 7   all his or her assets, showing that he or she is unable to pay the fees. See 28 U.S.C. §
 8   1915(a).
 9      II.        Analysis
10            In support of her application to proceed in forma pauperis, Plaintiff presents a
11   declaration indicating she is currently unemployed. Doc. No. 2. Plaintiff claims she does
12   not receive any income besides an average of $910.70 a month in Social Security Income
13   (SSI) benefits. Id. at pgs. 1-2. Plaintiff posits that she does not have funds in her bank
14   account and accrues an average of $1,040 in monthly expenses. Id. at pgs. 2-4. Based on
15   this information, the Court finds Plaintiff has sufficiently shown she is unable to pay the
16   fees required to commence her suit.
17                                            CONCLUSION
18            Accordingly, IT IS HEREBY ORDERED:
19            1.     Plaintiff’s motion to proceed in forma pauperis is GRANTED.
20            2.     The United States Marshal shall serve a copy of the complaint and summons
21   upon defendant as directed by plaintiff on U.S. Marshal Form 285. All costs of service
22   shall be advanced by the United States.
23            3.      Plaintiff shall serve upon the defendant or, if appearance has been entered
24   by counsel, upon defendant’s counsel, a copy of every further pleading or other document
25   submitted for consideration of the Court. Plaintiff shall include with the original paper to
26   be filed with the Clerk of the Court a certificate stating the manner in which a true and
27   correct copy of any document was served on the defendants or counsel of the defendants
28   and the date of service. Any paper received by a district judge or magistrate judge which

                                                       2
                                                                                      18cv2137-JAH (WVG)
 1   has not been filed with the Clerk or which fails to include a Certificate of Service may be
 2   disregarded.
 3
 4
 5   DATED: October 17, 2018
 6
 7
 8                                                _________________________________
                                                  JOHN A. HOUSTON
 9
                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                               18cv2137-JAH (WVG)
